Title: To George Washington from Ruthey Jones, 12 May 1795
From: Jones, Ruthey
To: Washington, George


          
            Worthy Sir—
            Belfast [Ga.] May the 12—1795
          
          I am at a loss for words to express the concern it gave me, that I had not the means in my Power of being so happy as to see you when you was in our State, and now I dair say I shall never have it in my Power, I have sent you a Pockitbook of my own work which I did at 62 years of Age—I being now in my 63d, it is my humble and earnest request that you will accept of it, as it is all I have to send as a mark of my warmest Friendship—I now most earnestly request that you will not think, that I ment to impose on you, by Claiming an affinity—as I was always informed that you was, a son, or a grand son, of my grand uncle Mr James Washington—who moved to Virginia before my grand Fathers Death—and my not knowing that their was any Family their of that name, but my uncle—who I had always thought you a Decendent of his—I had the Misfortune to Luse one of the best of Mothers when I

was very young, but small as I was, I have often heard her speak of her uncle James Washington with the warmest affecttion—who had always been very fond of her—as she was the only child my grand Father had that Lived—and I am the only one of hers who had 9—I now conclude with wishing you for ever Happy I remain with the greatest Respect yours Sincerely
          
            Ruthey Jones
          
        